Citation Nr: 1816983	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-14 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a disability manifested by vertigo and dizziness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S.S. Mahoney, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from January 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge in March 2016.

In May 2016, the Board remanded the issue on appeal for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has a disability manifested by vertigo and dizziness that had its onset in service.  Specifically, he testified that symptoms of vertigo and dizziness first began while he was in basic training, during which he was in parade rest formation one morning when he suddenly felt dizzy and had ringing in his ears.  See Board Hearing Transcript.  He stated that he went to his barracks to rest and about 15 minutes later he felt better and went back to marching.  Id.  He testified that he had dizzy spells while in service that would last around 15 minutes, and that he was never sick when it occurred.  Id.  The Veteran has not yet been afforded a VA examination for this disability, and the duty to obtain one is triggered based on the Veteran's testimony.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Any outstanding records should also be secured.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.
2. With any necessary assistance from the Veteran, obtain any outstanding pertinent private treatment records.

3. Then schedule the Veteran for a VA examination to determine the nature and etiology of a disability manifested by dizziness and vertigo.  The entire claims file should be made available to the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should address the following:

(a) Identify all current disabilities manifested by dizziness and vertigo.  In doing so, the examiner should note that the term "current" means occurring at any time during the pendency of the Veteran's claim (that is, since at least March 2013). The disorder need not be present at the time of the examination; rather it is sufficient if it previously existed during the pendency of the claim and then resolved prior to the examination.  In this regard, if a diagnosis of vertigo is not warranted, please reconcile this finding with the diagnosis of the same in the Veteran's VA outpatient records.  See, e.g., September 2014 VA treatment records.  

(b) For each disability so diagnosed, please opine as to whether it is at least as likely as not (50 percent or better probability) that such disability had its onset in service or is otherwise related to service, to include as a result of the Veteran's reports of dizziness that began in service and continued since that time.  See Board Hearing Transcript.  The examiner is advised that the absence of documented medical treatment during service, alone, is not a sufficient basis for a negative nexus.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resorting to speculation, it is essential that the examiner explain why an opinion cannot be provided (e.g. whether the inability to opine is due to the limits of the examiner's knowledge, the limits of medical knowledge in general; or there is additional evidence that would allow for an opinion on this matter.)

4. Then readjudicate the issue on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

